tcmemo_2007_340 united_states tax_court dennis l and margaret j knudsen petitioners v commissioner of internal revenue respondent docket no filed date jack d flesher and brian a turney for petitioners ann l darnold for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies with respect to petitioners’ federal_income_tax of dollar_figure for and dollar_figure for the issues for decision are whether petitioners’ exotic animal breeding activity for and constituted an activity engaged in for profit within the meaning of sec_183 and if petitioners were engaged in an activity for profit whether certain amounts claimed as deductions for and should be either disallowed for lack of substantiation or reclassified as capital expenditures findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference petitioners resided in liberal kansas when the petition was filed petitioners at all relevant times dennis l knudsen dr knudsen was a medical doctor specializing in obstetrics gynecology dr knudsen spent his spare time working in petitioners’ exotic animal breeding operation called el rancho exotica ere margaret j knudsen mrs knudsen was the primary operator and manager of ere mrs knudsen also helped part time in dr knudsen’s medical practice mrs knudsen completed hours of business courses in college but does not hold a business degree 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure she has never received any formal training in animal care or zoo science commencement of the breeding activity in petitioners began breeding birds petitioners did not have any employment history or business experience in breeding or selling animals petitioners did not have a formal business plan nor did they prepare any economic projections for their animal breeding operation dr knudsen became interested in breeding birds after learning that the united_states had concluded treaties banning the importation of tropical birds because of the ban on importation petitioners anticipated favorable market conditions for tropical birds petitioners hoped the bird breeding business would be a source_of_income after dr knudsen retired from his medical practice before acquiring any birds for breeding dr knudsen learned about an evolving practice of hand feeding parrots according to the information he acquired hand feeding the parrots made them more marketable as pets petitioners attended a bird breeding seminar in california on hand feeding and raising young parrots 2dr knudsen testified that he had some limited experience in the breeding of small birds the record does not reflect whether dr knudsen ever sold any of these birds 3dr knudsen testified that he was very interested in bird breeding and whether or not it was economically feasible only time would tell petitioners also began collecting books about bird breeding dr knudsen also read several publications including bird talk magazine about bird breeding petitioners did not present any evidence that they consulted with a paid adviser about the operation or economics of a bird breeding business petitioners however did consult with several bird enthusiasts about bird breeding in the mid-1980s petitioners met a well-known bird breeder richard shubot mr shubot who was involved in bird conservation petitioners visited mr shubot in florida and spoke with him about his experiences with bird breeding mr shubot talked with petitioners about bird diets temperature and timing of eggs dr knudsen and mr shubot kept in touch monthly for several years in addition dr knudsen visited dick schroeder mr schroeder a bird breeder at his facility in california dr knudsen and mr schroeder talked about setting up bird cages and pairing birds in cages dr knudsen occasionally talked to gail worth head of the editorial board_of bird talk magazine about setting up his bird breeding operation dr knudsen also contacted a breeder in minnesota about housing birds in an indoor facility with artificial light after purchasing a large tract of land for bird breeding petitioners decided to expand their breeding activities to other animals in petitioners began purchasing camels and llamas petitioners became interested in llamas because they helped eliminate sage and weeds and they deterred coyotes by emitting a scent further petitioners learned that llamas reduced stress in humans and they experimented with the use of llamas in dr knudsen’s medical practice before acquiring camels and llamas petitioners visited several llama ranches spoke with breeders over the telephone and joined a local llama society petitioners also visited several breeders including a llama breeder in texas and a camel breeder in colorado in addition dr knudsen read books about camel breeding in the middle east petitioners expected to recoup the expense of breeding the camels over approximately years after purchasing camels and llamas petitioners became interested in breeding angora goats because the u s government subsidized angora goat wool however the united_states phased out the subsidy shortly after petitioners acquired their angora goats petitioners continued to acquire more species of animals to breed including but not limited to watusi cattle miniature donkeys miniature horses elk reindeer zebras african antelope kangaroos clydesdale horses and primates petitioners’ operational history from through petitioners acquired around or species of birds and approximately different species of other animals for breeding from through petitioners spent more than dollar_figure million on livestock petitioners purchased animals from dealer brokers and zoos before purchasing an animal petitioners often did not investigate the quality and breeding possibility of the animal mrs knudsen purchased two clydesdale horses without knowing what the selling_price of their offspring would be she also purchased breeds that were not suitable for the kansas climate in addition mrs knudsen purchased animals without receiving any health information on them for example petitioners purchased from a zoo a bongo that had an implant which prevented the animal from breeding petitioners hired employees to help maintain the facilities two of petitioners’ children also helped at ere although they did not always receive wages petitioners offered their full- time employees health insurance benefits petitioners withheld employment_taxes and filed payroll tax returns with the internal_revenue_service and the state of kansas petitioners required 4during the years at issue petitioners spent dollar_figure on livestock purchases their employees to clock in and out of work and they maintained an employee training manual employees mowed the grass painted and performed other upkeep at ere the employees generally did not help mrs knudsen care for the animals however mrs knudsen allowed one employee at a time to assist her in caring for the birds mrs knudsen typically trained each of these employees for approximately weeks during the years in issue insurance for their animals was available to petitioners however petitioners did not insure their animals because it was too costly mrs knudsen acquired the following licenses on behalf of ere captive-bred wildlife registration--u s department of interior fish and wildlife service federal fish and wildlife permit class b dealer permit under the animal welfare act--u s department of agriculture usda federal fish and wildlife permit--migratory birds kansas department of wildlife and parks game breeders permit nursery dealer license--kansas department of agriculture kansas rehabilitation permit several of these licenses were required for petitioners to deal in certain animals in addition to the licenses held by ere mrs knudsen joined the following organizations international society of zooculturalists isz exotic wildlife association ewa united zoological association clydesdale breeders of the united_states american miniature donkey registry american miniature horse association north american elk breeders association international lama registry world watusi association american quarter horse association reindeer owners and breeders association american federation of agriculture american pheasant and waterfowl society and ducks unlimited during the operation of ere petitioners experienced several setbacks in their breeding activity including petitioners lost many bird eggs and chicks after an employee brought her young child into the bird breeding facility wind storms caused eye problems for the rocky mountain goats which affected their breeding a drought in kansas negatively affected the breeding of many animals a very expensive bird escaped after an employee left the bird cage open a heater failed on a very cold night resulting in the deaths of two bongos two clydesdale horses died in a barn fire several gemsbok crashed into a fence during the barn fire and one of them was killed several others lost market_value after breaking their horns a coyote killed a black buck antelope a mountain lion killed an east african crowned crane and its chick a male addax died during a windstorm a giraffe died after slipping on wet ground a giraffe calf died as a result of the cold weather on the night of its birth mrs knudsen testified that petitioners would eliminate breeding groups that were unsuccessful and expand breeding groups that were successful however petitioners did not base any decision on an analysis of the profitability of a breeding line petitioners eliminated a breeding group for example if a mother lost her young or did not take care of it they also eliminated animals that required continuous bottle feedings petitioners’ breeding facilities petitioners tried several locations for their bird breeding activity during the first year of breeding petitioners kept the birds in a sunroom inside their home after acquiring more birds petitioners decided to build cages for the birds in a heated building however the cages were unsatisfactory petitioners then decided to construct a small metal building 5petitioners did not keep complete breeding records that would have enabled them to make an economic analysis of each breed behind dr knudsen’s medical office building the birds remained in this building for about years as their bird breeding activity expanded petitioners decided to purchase a 160-acre tract located about miles north of liberal kansas at that time petitioners named their operation ere before constructing any facilities on the land petitioners attended seminars where they learned about suitable environments for housing the birds in the early 1990s petitioners constructed two buildings an indoor-only building and an indoor outdoor building over time petitioners made additional improvements at ere petitioners built a rain forest structure an aviary camel and goat sheds a llama breeding barn a giraffe building a chimpanzee building a monkey cage a gazebo multiple fences approximately morton buildings and numerous other metal buildings in addition petitioners kept two mobile homes on the property petitioners also made substantial improvements to the landscape of ere by planting trees and shrubs and installing sidewalks driveways rocks a pond and a deck from through petitioners spent a total of dollar_figure on 6morton buildings are steel buildings that can withstand strong winds and volatile weather improvements to the land in addition petitioners spent dollar_figure on equipment used to maintain the property the usda conducted two annual inspections of ere’s facilities the usda requires that exotic animal breeding facilities be constructed and maintained according to usda regulations to comply with usda’s requirements petitioners incurred large expenses installing infrastructure on the property for example petitioners constructed metal and concrete buildings maintained heat inside the buildings and built walkways throughout the property during the years at issue ere was in compliance with or received variances from all usda requirements in petitioners started building a home on the property petitioners decided to live on the property because mrs knudsen often drove to the property alone at night to feed the animals and petitioners wanted to keep better watch over 7the improvements to the land consisted of dollar_figure for buildings and dollar_figure for landscaping 8the usda regulates the following housing ventilation lighting interior surfaces primary enclosures sanitation pest control feeding and watering outdoor shelter compatibility of animals housed together record keeping adequate veterinary care handling and transportation 9in the usda informed petitioners that they were not in compliance with a new usda regulation the new regulation required an 8-foot perimeter fence for potentially dangerous animals mrs knudsen applied for a variance from the new regulation and the usda granted mrs knudsen’s request because the existing structures were sufficient ere in addition petitioners installed a swimming pool with a sun room enclosure at their new home petitioners’ record keeping petitioners maintained financial and accounting_records as well as operational records for ere petitioners kept ere’s bank account and accounting_records separate from their personal financial recordsdollar_figure an employee bookkeeper of dr knudsen’s medical practice maintained ere’s books of account using quickbooks accounting software11 and was responsible for paying all of ere’s expenses including taxes petitioners maintained a general ledger cash receipts disbursements journals and financial statements for ere the record does not contain any evidence however that petitioners used their financial records for making business decisions petitioners hired james w grimes mr grimes a certified_public_accountant of hay rice associates to prepare ere’s income_tax returns although mr grimes’s accounting firm offers business consulting to clients petitioners did not introduce any evidence that mr grimes or any person from his firm advised petitioners about business plans or ways to achieve profitability 10in over dollar_figure of deposits into the bank account of ere were cash from dr knudsen’s medical practice 11the employee also kept the books for petitioners’ personal accounts petitioners kept a depreciation schedule for the animals purchased for breeding and the improvements made on the land however mrs knudsen admitted that the depreciation schedule contained errors for example mrs knudsen testified that petitioners owned two blue and gold macaws but only one was included on the depreciation schedule in addition to their accounting_records petitioners kept some operational records for their breeding activity mrs knudsen maintained a daily journal a calendar of bird breeding activity and a large notebook of breeding records the daily journal was a calendar that was kept near the entrance of the building on which employees documented daily events such as weather temperatures births deaths workers present chores of the day and deliveries of feed and fuel the bird calendar was kept in petitioners’ kitchen and included information on the bird breeding activity the bird calendar helped petitioners determine when the birds would lay eggs and when the eggs would hatch the large notebook of breeding records contained information such as names of sellers dates of purchase purchase prices and breeding information the breeding records did not identify the species of animal and many of the breeding records were incomplete petitioners did not maintain breeding records for all of their animals for example petitioners did not keep breeding records for the birds or the primates several animals had births during and for which petitioners did not provide breeding recordsdollar_figure mrs knudsen testified that she periodically transferred information on animal births and deaths from the journals and the bird calendar to computerized breeding records however the computer records introduced in evidence were incomplete and covered and only petitioners kept other operational records for animals born and raised at ere mrs knudsen kept pediatric records detailing each animal’s birth date birth weight and medications given at birth the pediatric records also tracked feeding mrs knudsen also kept a record of microchip implantations but this record was incomplete petitioners did not regularly maintain a complete inventory of ere’s animals they compiled a list only once a year for the usda’s annual inspection at the time of trial petitioners did not know and could not estimate the fair_market_value of ere’s animals 12breeding records were unavailable for many animals including aoudads watusi cattle muntjac pere david’s deer chamois sloths coatis kangaroos caribous and black bucks 13the microchips were useful for recovering stolen animals moreover petitioners did not issue invoices or receipts to customersdollar_figure a customer’s only proof of purchase from ere was a notation of the species on the canceled check although mrs knudsen testified that petitioners kept a record of animal sales on quickbooks the record provides almost no details regarding petitioners’ animal sales petitioners’ marketing activities petitioners conducted very little marketing and advertising for ere petitioners reported advertising expenses during only year of operationdollar_figure mrs knudsen was unable to explain why petitioners claimed advertising expenses in only year she testified that petitioners had advertising expenses in or but the record does not indicate that petitioners paid for advertising in those years petitioners publicized their animals in trade journals and through animal breeding organizations for example mrs knudsen listed ere in the isz breeders’ directory and she made contacts in the exotic animal business through membership in ewa and by attending auctions although mrs knudsen testified that she belongs to these organizations to help her establish a good reputation in the exotic animal business petitioners did not 14petitioners issued a receipt to only one buyer 15in petitioners reported dollar_figure in advertising expenses on their federal_income_tax return present evidence that membership in these organizations increased the marketability of their animals in addition mrs knudsen ordered business cards for ere and distributed them to potential business contacts ere’s business card featured a description of its business as conservation preservation rare and endangered species a small picture of exotic animals and mrs knudsen’s name and contact information the business card did not indicate that ere sold exotic animals petitioners’ sales activities petitioners sold animals to individuals brokers and zoos and through auctions petitioners initially sold birds locally but then decided to use a broker to send most of their birds to a pet shop in denver petitioners determined the market prices for their animals from various journals including animal finders’ guide and rare breeds journal from through petitioners received dollar_figure from animal sales as stated above the record provides little evidence regarding the details of petitioners’ sales activities petitioners’ time and effort petitioners devoted substantial time and effort to ere although dr knudsen devoted most of his time to his medical practice he spent around or hours per week working at ere during the spring and summer months dr knudsen attended to the animals’ health needs and was the primary caretaker of the landscaping at ere he testified that the landscaping created a natural environment for the animals to thrive mrs knudsen was the primary operator of ere and devoted a significant amount of time to it mrs knudsen also helped in dr knudsen’s medical practice and received wages for her services at one time petitioners employed a manager of ere to help mrs knudsen with the daily activities after the manager left around mrs knudsen assumed all responsibilities for the daily management of ere many of mrs knudsen’s duties were demanding she hand or bottle fed baby animals several times a day mrs knudsen fed the primates and kangaroos every day and spent about minutes a day feeding the birds in the breeder building in addition she fed the kangaroos and the giraffe fresh fruit and produce three times a week during the winter mrs knudsen acclimated the primates to the cold weather by letting them out during the day and locking them up at night mrs knudsen’s work at ere was not always pleasurable she performed tasks such as cleaning stalls and cages checking the heaters in the middle of a blizzard hand feeding the birds grub worms and disposing of animal carcasses as a result of her duties at ere mrs knudsen sustained several injuries in she received a permanent scar on her left temple because of a bird attack in mrs knudsen had surgery on her right shoulder to repair damage caused by stacking hay and cleaning stalls in she had surgery on a knee injury resulting from a chimpanzee attack in addition to her duties at ere mrs knudsen spent time attending seminars on various animals at one seminar mrs knudsen learned how to implant microchips in the animals petitioners attended seminars on hand feeding birds and on constructing bird breeding facilities mrs knudsen also dedicated a significant amount of time to her various membership organizations she spoke at an isz-sponsored seminar at the omaha zoo and in hosted the isz convention petitioners’ income_tax returns most of petitioners’ breeding activity losses resulted from depreciation of the animals infrastructure and improvements on schedules f profit or loss from farming of their returns petitioners reported gross_income and expenses and net_profit_or_loss for through relating to ere as shown in the following table year gross_income expenses net_profit_or_loss dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number the following table compares the adjusted_gross_income agi that petitioners would have reported if they had not engaged in their breeding activity with the agi that they actually reported on their federal_income_tax returns for through year agi without ere agi reported dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number the losses from ere allowed petitioners to reduce their federal_income_tax liability by dollar_figure for and dollar_figure for notice_of_deficiency following an examination of petitioners’ federal_income_tax returns for and respondent issued a notice_of_deficiency in which he determined petitioners’ animal breeding activity in those years was an activity_not_engaged_in_for_profit under sec_183 and expense deductions claimed with respect to the breeding activity were disallowed except as allowed by sec_183 and computational adjustments to petitioners’ itemized_deductions were required because of the preceding adjustments opinion i burden_of_proof petitioners argue that the burden_of_proof should be shifted to respondent under sec_7491 because petitioners produced credible_evidence and satisfied the requirements of sec_7491 generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 sec_7491 is applicable to court proceedings arising in connection with examinations commenced after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 under sec_7491 the burden_of_proof shifts to the commissioner subject_to certain limitations where a taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s tax_liability if the taxpayer introduces credible_evidence regarding the issue see ashley v commissioner tcmemo_2000_376 sec_7491 applies with respect to a factual issue only if the requirements of sec_7491 are satisfied sec_7491 requires that a taxpayer have maintained all records required by the internal_revenue_code cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews and if the taxpayer is a corporation satisfied the net_worth requirements of sec_7430 respondent admits that petitioners have cooperated throughout the examination however respondent argues that petitioners have not provided substantiation for certain schedule f expense deductions and that petitioners have not produced credible_evidence with respect to whether their exotic animal breeding operation was an activity engaged in for profit we do not need to decide whether petitioners have met all of the requirements under sec_7491 to shift the burden_of_proof to respondent the outcome of this case is based on a preponderance_of_the_evidence and thus is unaffected by sec_7491 see 124_tc_95 citing 394_f3d_1030 8th cir affg tcmemo_2003_212 and estate of stone v commissioner t c memo ii sec_183 deductions a in general sec_183 provides that if an activity is not engaged in for profit no deduction attributable to the activity shall be allowed except as provided in sec_183 sec_183 authorizes a deduction for any expense that otherwise is allowable regardless of profit objective sec_183 authorizes a deduction for expenses that would be allowable if the activity were engaged in for profit but only to the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 sec_183 defines activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_162 authorizes a deduction for the expenses of carrying on an activity that constitutes a trade_or_business of the taxpayer see sec_162 sec_1_183-2 income_tax regs to be engaged in a trade_or_business with respect to which deductions are allowable under sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 see also warden v commissioner tcmemo_1995_ affd without published opinion 111_f3d_139 9th cir absent a stipulation to the contrary see sec_7482 this case is appealable to the court_of_appeals for the tenth circuit which has applied the dominant or primary objective standard to test whether an alleged business activity is conducted for profit 28_f3d_1024 10th cir affg 99_tc_132 949_f2d_345 10th cir affg tcmemo_1990_148 oswandel v commissioner tcmemo_2007_183 under the standard applied by the court_of_appeals for the tenth circuit petitioners must prove that the dominant or primary objective of their exotic animal breeding activity was to earn a profit sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether a taxpayer has the requisite profit objective the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and 16in both hildebrand v commissioner 28_f2d_1024 10th cir affg 99_tc_132 and 949_f2d_345 10th cir affg tcmemo_1990_148 the court_of_appeals for the tenth circuit applied the dominant or primary objective test at the partnership level in analyzing whether a partnership was engaged in an activity for profit under sec_183 elements of personal pleasure or recreation no single factor is determinative and not all factors are applicable in every case see 72_tc_28 sec_1 b income_tax regs in making our evaluation of the foregoing factors we may consider evidence from years subsequent to the years in issue to the extent it may create inferences regarding the existence of a profit_motive in the earlier years hillman v commissioner tcmemo_1999_255 citing hoyle v commissioner t c memo a ctual profits or losses in those and subsequent years have probative although not determinative significance in such evaluation smith v commissioner tcmemo_1993_140 b applying the factor sec_1 the manner in which petitioners conducted the activity in deciding whether a taxpayer has conducted an activity in a businesslike manner we consider whether complete and accurate books_and_records were maintained whether the activity was conducted in a manner substantially_similar to other activities of the same nature that were profitable and whether changes in operating methods adoption of new techniques or abandonment of unprofitable methods was done in a manner consistent with an intent to improve profitability see 72_tc_659 sec_1_183-2 income_tax regs a petitioners’ record keeping petitioners’ bookkeeper maintained books_and_records for ere using quickbooks software the software produced financial reports including a general ledger petitioners kept ere’s records separate from dr knudsen’s medical practice records and petitioners’ personal records petitioners also maintained a separate bank account for ere although we are satisfied that petitioners kept financial records of their breeding activity we are not convinced that petitioners’ record keeping represented anything other than an effort to substantiate expenses claimed on their return as we have held the purpose of maintaining books_and_records is more than to memorialize for tax purposes the existence of the subject transactions it is to facilitate a means of periodically determining profitability and analyzing expenses such that proper cost saving measures might be implemented in a timely and efficient manner burger v commissioner tcmemo_1985_523 citing 72_tc_411 affd without published opinion 647_f2d_170 9th cir affd 809_f2d_355 7th cir petitioners presented no evidence that their books_and_records were used to review profitability or to implement cost-saving measures while a taxpayer need not maintain a sophisticated cost accounting system the taxpayer should keep records that enable the taxpayer to make informed business decisions see burger v commissioner f 2d pincite for a taxpayer’s books_and_records to indicate a profit_motive the books_and_records should enable a taxpayer to cut expenses increase profits and evaluate the overall performance of the operation see abbene v commissioner tcmemo_1998_330 although petitioners kept extensive financial records they were not used to review and reduce expenses or to enhance the possibility of generating income for example mrs knudsen testified that a decision regarding termination of a breeding line was made by considering whether an animal was producing young and taking care of them petitioners did not introduce any evidence that they used their financial and breeding records to determine whether a specific breed was profitable further petitioners did not maintain records of revenues and expenses associated with each animal or breed see eg steele v commissioner tcmemo_1983_63 failure to keep track of expenses for each animal implies lack of profit_motive because petitioners failed to use the existing books_and_records to minimize their expenses or otherwise foster profitability the fact that they maintained records does not indicate that the activity was carried on with a profit_motive see sullivan v commissioner tcmemo_1998_367 maintenance of records generally not indicative of profit_motive where evidence did not show taxpayer used records to improve losing venture affd without published opinion 202_f3d_264 5th cir petitioners did not prove that their books_and_records were kept or used in a businesslike manner in addition petitioners did not maintain ere’s operational records in a businesslike manner petitioners could not make meaningful decisions regarding their breeding activities from the incomplete operational records they maintained nature b similarity to other activities of the same petitioners argue that the breeding of each species should be evaluated as a separate activity they claim that each breeding activity was conducted in a similar manner to successful breeding activities however petitioners did not introduce credible_evidence of which species were successfully bred and how successful breeding activities were conducted see wesinger v commissioner tcmemo_1999_372 filios v commissioner tcmemo_1999_92 affd 224_f3d_16 1st cir sec_1_183-2 example income_tax regs thus we are not in a position to evaluate whether petitioners’ exotic animal breeding activity was conducted in a manner substantially_similar to that of other profitable animal breeding operations c changes made to foster profitability petitioners argue that several changes in operating methods support their claim of a businesslike operation first petitioners claim that they eliminated unprofitable breeding groups and expanded profitable breeding groups second petitioners contend that they minimized the expenses of ere by performing necessary duties themselves for example mrs knudsen learned to perform microchip implantation and dr knudsen landscaped the property and attended to the animals’ health needs finally petitioners argue that they decreased expenses by rotating the grazing pastures to reduce the amount of hay purchased by purchasing animals that could be housed in the existing facilities and by purchasing feed in bulk petitioners have not convinced us that the changes had a material impact on ere’s profitability see golanty v commissioner supra pincite changes must be sufficient to alter materially the prospects of making a profit the amounts of petitioners’ losses did not decline despite petitioners’ claims that they cut costs and eliminated unprofitable breeding groups petitioners’ greatest losses were during and more than years after starting their breeding activity further petitioners did not expand or eliminate any breeding lines using an economic analysis of the individual breeds finally we note that petitioners’ marketing and sales efforts have changed little since the inception of the activity relatively little has been spent on advertising cf burrow v commissioner tcmemo_1990_621 in fact petitioners incurred advertising expenses during only year of operation despite substantial losses each year petitioners did not step up advertising efforts to increase revenue from animal sales d summary under the facts and circumstances of this case petitioners did not conduct their exotic animal breeding activity in a businesslike manner this factor favors respondent’s position the expertise of petitioners or their advisers preparation for an activity by extensive study of its accepted business economic and scientific practices or consultation with industry experts may indicate a profit_motive where the taxpayer carries on the activity in accordance with such practices see sec_1_183-2 income_tax regs a taxpayer’s efforts to gain experience and to follow expert advice may indicate a profit_motive see eg dworshak v commissioner tcmemo_2004_249 petitioners learned about exotic animal breeding by attending seminars and conferences reading books and scientific journals and consulting experienced breeders however petitioners did not present evidence that any of the experts they contacted were experts in the economics of the exotic animal breeding business or were successful in running such a business in addition petitioners offered no evidence that the seminars and conferences instructed them on how to run a successful animal breeding business petitioners did not consult a business adviser prepare budgets or implement a business plan petitioners may have become well educated in exotic animal breeding but they did not establish an acquired expertise in operating a profitable animal breeding business on several occasions petitioners failed to investigate the profitability of a breed before purchasing an animal mrs knudsen purchased two clydesdale horses without knowing what the selling_price of their offspring would be and she purchased other animal breeds that were unfit for the kansas climate in addition mrs knudsen purchased animals without receiving any health information on them on balance we conclude that petitioners did not have and did not acquire from others expertise in the economics of the exotic animal breeding business this factor favors respondent’s position petitioners’ time and effort devoted to the activity the fact that a taxpayer devotes personal time and effort to carry on an activity may indicate an intention to derive a profit particularly where there are no substantial personal or recreational elements associated with the activity see daley v commissioner tcmemo_1996_259 sec_1_183-2 income_tax regs a taxpayer’s withdrawal from another occupation to devote most of his energies to the activity may be evidence that the activity was engaged in for profit see sec_1_183-2 income_tax regs respondent does not dispute that mrs knudsen devoted a substantial amount of time and effort to petitioners’ exotic animal breeding activity however respondent argues that mrs knudsen gained personal satisfaction from spending time with the animals and thus the significant amount of time and effort she spent with them does not evidence a profit objective although mrs knudsen gained enjoyment from her animals many of her duties were not personal or recreational for example mrs knudsen cleaned stalls and cages disposed of animal waste and carcasses and cared for animals during the night the fact that a taxpayer derives some personal satisfaction from a business does not turn it into a hobby 59_tc_312 giles v commissioner tcmemo_2006_15 mckeever v commissioner tcmemo_2000_288 mrs knudsen operated and managed eredollar_figure although she worked part time in dr knudsen’s medical practice mrs knudsen devoted substantial amounts of her time to ere in addition to mrs knudsen’s labor ere hired several employees to help maintain the 17during a brief period ere hired a manager to help mrs knudsen manage ere breeding operation petitioners employed two full-time workers at ere and hired additional employees during the summer to help with the upkeep of the facilities because of the sensitive nature of the birds mrs knudsen was their primary caretaker generally mrs knudsen trained only one employee to help handle and feed the birds ere also used a bookkeeper to maintain ere’s accounting_records but mrs knudsen was responsible for keeping ere’s operational records along with her duties at ere mrs knudsen devoted a significant amount of time to the various organizations to which ere belonged ere through mrs knudsen belonged to over organizations dedicated to animal breeding mrs knudsen became active in several of these organizations dr knudsen devoted most of his time to his medical practice however he spent about to hours per week during some months landscaping the property and handling the animals’ health needs dr knudsen’s participation in ere was not immaterial the time and effort petitioners spent on their exotic animal breeding activity supports their contention of profit motivation although petitioners enjoyed breeding exotic animals on balance we conclude that petitioners’ time and effort favor their contention that the activity was engaged in for profit see sec_1_183-2 income_tax regs this factor favors petitioners’ position the expectation that assets used in the activity would appreciate in value the term profit encompasses revenue from operations and appreciation in the value of assets such as land sec_1 b income_tax regs thus the taxpayer may intend to derive a profit from the operation of the activity and may also intend that even if no profit from current operations is derived an overall profit will result when appreciation in the value of land used in the activity is realized since income from the activity together with the appreciation of land will exceed expenses of operation id petitioners argue that their expectation of profit is evidenced by the fact that a gross_profit will be produced upon the sale of a third offspring this argument is not supported by credible_evidence for example petitioners’ depreciation schedule reflects that they purchased one blue and gold macaw for dollar_figure in yet in petitioners sold three blue and gold macaws for dollar_figure respondent claims that petitioners could not have expected ere’s assets to appreciate so much in value as to produce an overall profit because ere’s current operating_expenses each year exceeded its gross_receipts by a wide margin respondent points out that petitioners could not realize an overall profit even if ere’s property appreciated we agree with respondent during and ere’s current operating_expenses significantly exceeded its gross_receipts the cost to feed the animals alone exceeded the revenue from animal sales in the above years despite the rising costs petitioners continued to acquire more animals spending dollar_figure on livestock purchases in and petitioners could not have reasonably expected an overall profit from their breeding activity moreover petitioners could not have expected that any appreciation in ere’s land would offset the losses according to petitioners’ financial statement for ere’s assets had an adjusted_basis of dollar_figure and ere’s land and improvements had an appraised current value of dollar_figure petitioners are correct that they need prove only a bona_fide expectation of profit however ere’s enormous losses relative to its gross_receipts lead us to conclude that petitioners could not have reasonably believed their breeding activity would result in an overall future profit this factor favors respondent’s position petitioners’ past success in other activities the fact that a taxpayer has engaged in similar activities and converted them from unprofitable to profitable enterprises may indicate that the taxpayer is engaged in the present activity for a profit even though the activity is presently unprofitable see sec_1_183-2 income_tax regs petitioners presented no evidence of experience in the animal breeding business before ere however petitioners argue that dr knudsen’s successful medical practice evidences petitioners’ expectation that ere could be successful although dr knudsen’s medical practice was profitable dr knudsen’s success relates to his extensive education and training in the medical profession in addition the record does not indicate whether dr knudsen’s medical practice was converted from an unprofitable to a profitable business thus we are unable to conclude that petitioners’ success with dr knudsen’s medical practice is probative of petitioners’ profit_motive with regard to ere this factor is neutral petitioners’ history of income or loss from the activity a taxpayer’s history of income or loss with respect to any activity may indicate the presence or absence of a profit objective see golanty v commissioner t c pincite sec_1_183-2 income_tax regs a series of startup losses or losses sustained because of unforeseen circumstances beyond the control of the taxpayer may not indicate a lack of profit_motive kahla v commissioner tcmemo_2000_127 citing engdahl v commissioner t c pincite and sec_1_183-2 income_tax regs affd without published opinion 273_f3d_1096 5th cir petitioners make several arguments to defend ere’s consistent losses first petitioners argue that in they were still in the initial or start-up stages of their business we find petitioners’ argument unconvincing we have held that the initial startup phase for a horse breeding operation i sec_5 to years engdahl v commissioner supra pincite petitioners offered no evidence to support a finding that the startup phase for an exotic animal breeding operation was more than to years the years at issue were petitioners’ 11th and 12th years of operation and well beyond the startup phase of their breeding activity second petitioners argue that several unforeseen events occurred that magnified their losses and they contend that the difficulties and uncertainties in the exotic animal breeding business explain their losses however the setbacks ere experienced do not explain the significant losses_incurred each year petitioners’ losses in comparison with their revenues were substantial from to petitioners reported losses in consecutive years which total dollar_figure during that same 18the record does not contain financial information for the years before petitioners introduced no evidence of any net continued period petitioners reported gross_receipts of dollar_figure the magnitude of petitioners’ losses in comparison with their revenues is an indication that petitioners did not have a profit_motive see dodge v commissioner tcmemo_1998_89 citing burger v commissioner f 2d pincite this factor favors respondent’s position the amount of occasional profits generated by the activity the amount of profits earned in relation to the amount of losses_incurred the amount of the investment and the value of the assets in use may indicate a profit objective see sec_1_183-2 income_tax regs the opportunity to earn substantial profits in a highly speculative venture may be sufficient to indicate that the activity is engaged in for profit even though only losses are produced see id in determining whether the taxpayer entered into the activity for profit a small chance of making a large profit may indicate the requisite profit objective see id petitioners argue that the court should consider the gross_profits realized from the sales of animals however petitioners did not introduce evidence that the animals sales produced a profit before operational expenses of ere were taken into continued profit earned during through accountdollar_figure further they introduced little evidence regarding the purchase prices of the animals or their adjusted bases in the animals petitioners also assert that many of ere’s animals were capable of yielding profits however a highly speculative profit potential does not outweigh the substantial losses_incurred during the years of operation see giles v commissioner tcmemo_2006_15 mckeever v commissioner tcmemo_2000_288 after years of operation petitioners’ exotic animal breeding activity has never generated a net profit despite their extraordinary losses petitioners continued to expand their operation and to increase their lossesdollar_figure this factor favors respondent’s position petitioners’ financial status the fact that a taxpayer does not have substantial income or capital from sources other than the activity in question may indicate that the activity is engaged in for profit see sec_1_183-2 income_tax regs substantial income from sources other than the activity especially if the losses from the activity generate substantial tax benefits may indicate a lack 19petitioners did not offer evidence enabling us to calculate the profit or loss from each sale or from the aggregate sales 20during and petitioners incurred losses totaling dollar_figure of profit_motive particularly where there are elements of personal pleasure or recreation involved see id petitioners derived a substantial amount of income from dr knudsen’s medical practice during and petitioners reported dollar_figure in wages from dr knudsen’s medical practice although petitioners were able to reduce their taxable_income by dollar_figure in and because of their exotic animal breeding activity this tax_benefit resulting from the activity does not prove the absence of a profit_motive see engdahl v commissioner t c pincite it is however a factor to be considered see golanty v commissioner t c pincite petitioners had sufficient financial means apart from ere to continue their exotic animal breeding activity at a loss dr knudsen’s medical practice provided the funds to continue ere’s operations many deposits into ere’s bank account consisted of checks drawn from dr knudsen’s medical practice petitioners’ substantial income from dr knudsen’s medical practice which was offset by ere’s losses supports a conclusion that petitioners lacked the required profit_motive this factor favors respondent’s position 21from to petitioners used their losses from ere to reduce their federal_income_tax liability by dollar_figure elements of personal pleasure or recreation the existence of personal pleasure or recreation relating to the activity may indicate the absence of a profit objective see sec_1_183-2 income_tax regs an activity will not be treated as not engaged in for profit merely because the taxpayer has purposes or motivations other than to make a profit id petitioners argue that although they derived some pleasure from operating ere many important duties were not for pleasure or recreation respondent argues that the improvements to ere’s facilities were lavish and made only for the enjoyment of petitioners respondent also points to the fact that mrs knudsen treated the animals like house pets we agree with respondent that elements of personal pleasure and recreation were present in petitioners’ exotic animal breeding activity however as we stated above some component of personal pleasure does not negate a bona_fide profit_motive a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prerequisite to deductibility ‘success in business is largely obtained by pleasurable interest therein ’ jackson v commissioner t c pincite quoting 282_f_38 2d cir see also sec_1_183-2 income_tax regs in addition to caring for the animals petitioners spent a significant amount of time maintaining and improving ere’s facilities mrs knudsen regularly performed duties that were not pleasurable or recreational such as cleaning animal cages and stalls and disposing of animal carcasses as a result of her duties she also suffered several physical injuries dr knudsen personally did most of the landscaping on the property to provide the animals with a natural habitat the record does not contain evidence that petitioners’ facilities were extravagant or that they were not constructed for the benefit of the animals petitioners maintained their property in accordance with usda regulations in addition petitioners constructed a home on the property at least in part to enable them to care for their animals although petitioners derived some pleasure from their exotic animal breeding activity we conclude that petitioners were not engaged in the activity solely for personal pleasure or recreation this factor is neutral c conclusion after considering the factors listed in sec_1_183-2 income_tax regs all contentions presented by the parties and the unique facts and circumstances of this case we conclude that petitioners did not enter the exotic animal breeding activity with a primary objective of realizing a profit we hold that petitioners’ exotic animal breeding activity during the years in issue was not an activity engaged in for profit within the meaning of sec_183 iii respondent’s alternative position respondent argues that if we find that petitioners’ exotic animal breeding activity was conducted for profit petitioners’ claimed schedule f expense deductions on their and income_tax returns should be reclassified as capital expenses and depreciated and certain expenses should be disallowed for lack of substantiation because we find that petitioners’ exotic animal breeding activity was not an activity engaged in for profit during and we need not address respondent’s alternative position to reflect the foregoing decision will be entered for respondent
